PER CURIAM.
We affirm the sentences imposed by the trial court. See Perez v. State, 524 So.2d 720 (Fla. 3d DCA 1988), cert. denied, — U.S. -, 109 S.Ct. 1321, 103 L.Ed.2d 590 (1989). We reverse the trial court’s imposition of costs or community service for failure to afford appellant notice and an opportunity to be heard. See Jenkins v. State, 444 So.2d 947 (Fla.1984); Mays v. State, 519 So.2d 618 (Fla.1988).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
HERSEY, C.J., and DELL and STONE, JJ., concur.